     Case: 1:19-cv-00825 Document #: 57 Filed: 08/31/21 Page 1 of 1 PageID #:413

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

United States of America, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:19−cv−00825
                                                        Honorable Thomas M. Durkin
Exeltis USA, Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 31, 2021:


       MINUTE entry before the Honorable Thomas M. Durkin: Plaintiff's opposed
motion for leave to file a 5−page surreply [56] is granted. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
